Exhibit 10.2
     
 
PENSION EQUALIZATION PLAN OF NEWMONT
(Effective December 31, 2008)
     
 
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I

 
       
DEFINITIONS
    1  
 
        ARTICLE II
ELIGIBILITY AND PARTICIPATION

 
       
Section 2.01. Eligibility and Participation
    5  
Section 2.02. Failure of Eligibility
    6  
Section 2.03. Forfeiture Upon Termination for Cause
    6  
 
        ARTICLE III

 
       
FUNDING
    6  
 
        ARTICLE IV
EXECUTIVE RETIREMENT BENEFITS

 
       
Section 4.01. Normal Retirement Benefit
    7  
Section 4.02. Early Retirement Benefit
    8  
Section 4.03. Benefits on Other Termination of Employment
    8  
Section 4.04. Method and Time of Payment
    8  
Section 4.05. Nonduplication of Benefits
    8  
 
        ARTICLE V
SPOUSAL BENEFITS

 
       
Section 5.01. Pre-Retirement Spousal Benefit
    9  
Section 5.02. Post-Retirement Spousal Benefit
    9  
 
        ARTICLE VI
ADMINISTRATION

 
       
Section 6.01. Appointment of Committees
    9  
Section 6.02. Responsibilities of the Administration Committee
    9  
Section 6.03. Responsibilities of the Appeals Committee
    10  
Section 6.04. Organization of Committees
    10  
Section 6.05. Indemnification of Committee Members
    10  
 
        ARTICLE VII
CLAIMS PROCEDURES

 
       
Section 7.01. Filing a Claim
    11  
Section 7.02. Review of Initial Claim
    11  
Section 7.03. Appeal of Denial of Initial Claim
    11  
Section 7.04. Review of Appeal
    11  
Section 7.05. Form of Notice to Claimant
    12  
Section 7.06. Discretionary Authority of Committees
    12  
Section 7.07. Limitation on Claims
    12  

Pension Equalization Plan of Newmont
Effective December 31, 2008
i



--------------------------------------------------------------------------------



 



              Page   ARTICLE VIII
AMENDMENT AND TERMINATION

 
       
Section 8.01. Termination of Plan
    12  
Section 8.02. Amendment by Company
    13  
 
        ARTICLE IX
MISCELLANEOUS

 
       
Section 9.01. Inalienability of Benefits
    13  
Section 9.02. Domestic Relations Orders
    13  
Section 9.03. Disposition of Unclaimed Payments
    13  
Section 9.04. Withholding
    14  
Section 9.05. Participation in Plan by Affiliates
    14  
Section 9.06. Notices
    14  
Section 9.07. Employment Status
    14  
Section 9.08. Successors
    14  
Section 9.09. Validity and Severability
    14  
Section 9.10. Governing Law
    14  
Section 9.11. Right of Offset
    14  
Section 9.12. Conformance With Applicable Laws
    15  
Section 9.13. Payments Due Minors or Incapacitated Persons
    15  
Section 9.14. Distribution Delay for Specified Employees
    15  

Pension Equalization Plan of Newmont
Effective December 31, 2008
ii



--------------------------------------------------------------------------------



 



PENSION EQUALIZATION PLAN OF NEWMONT
(Effective December 31, 2008)
PREAMBLE
     Newmont USA Limited, a Delaware corporation, established the Pension
Equalization Plan of Newmont Mining Corporation effective September 2, 1972. The
Plan has been subsequently amended from time to time. Article VIII of the Plan
permits the Board of Directors of the Company or its delegate to amend the Plan.
Pursuant to that right, the Plan is hereby restated effective December 31, 2008.
     The Plan as restated is intended to provide for the Plan’s compliance with
Section 409A of the Code with respect to benefit accruals earned and vested on
and after January 1, 2005 in accordance with applicable law.
     The Company previously established the Pension Plan, as amended from time
to time. The Company intends that this Plan shall provide certain highly
compensated and select management employees of the Company and its affiliates
who adopt the Plan with deferred retirement benefits in addition to the
retirement benefits provided under the Pension Plan, to the extent that
(a) benefits under the Pension Plan are limited by Sections 401, 415 or any
other applicable section of the Code, (b) certain elements of service or
compensation are not taken into account under the provisions of the Pension Plan
or (c) the Company has entered into a written agreement with a Participant to
provide additional supplemental retirement benefits under this Plan in
consideration of the valuable services provided by such employee to the Company
or its affiliates and to induce such employee to enter into or remain in the
employ of the Company or its affiliates.
     The Company acquired Santa Fe Gold Corporation and Battle Mountain Gold
Company and merged the Santa Fe Pacific Gold Corporation Supplemental Retirement
Plan and the Battle Mountain Gold Company Supplemental Executive Retirement Plan
into this Plan. Appendices A and B set forth transitional rules applicable to
former participants in the Santa Fe Pacific Gold Corporation Supplemental
Retirement Plan and the Battle Mountain Gold Company Supplemental Executive
Retirement Plan.
     The Company intends that the Plan shall not be treated as a “funded” plan
for purposes of either the Code or ERISA. The provisions of this Plan shall
apply only to individuals who terminate their employment with the Company on or
after the Effective Date and the Spouses and beneficiaries of such persons.
ARTICLE I
DEFINITIONS
     For purposes of this Plan, the following defined terms shall have the
meaning set forth below or the meaning ascribed to such terms in the Pension
Plan, as the case may be, and the
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 1 of 15



--------------------------------------------------------------------------------



 



masculine shall be deemed to include the feminine and the singular shall be
deemed to include the plural:
     “Actuarial Equivalent” means a benefit having the same value as the benefit
which such actuarial equivalent replaces, as determined by the Administration
Committee or its delegate using the actuarial factors adopted under the Pension
Plan at the time of such determination, except the interest rate used for
purposes of calculating lump-sum payments under Section 4.04. The Actuarial
Equivalent for lump-sum payments for purposes of calculating the present value
of benefits shall be determined by the Administration Committee or its delegate
from time to time in its sole discretion.
     “Administration Committee” means the committee appointed by the Board of
Directors pursuant to Section 6.01 of the Plan to be the Administration
Committee under the Plan.
     “Appeals Committee” means the committee appointed by the Board of Directors
pursuant to Section 6.01 to review any appeals of benefit decisions made by the
Administration Committee or its delegate.
     “Board of Directors” or “Board” means the Board of Directors of Newmont USA
Limited.
     “Cause” means, with respect to any Eligible Employee and as determined by
the Board of Directors or its delegate:
     (i) the willful and continued failure of the Eligible Employee to perform
substantially the Eligible Employee’s duties with the Company or its affiliate
(other than any such failure resulting from incapacity due to physical or mental
illness) or his failure to follow policies, directions or the Company’s code of
conduct, after a written demand for substantial performance is delivered to the
Eligible Employee by the Board of Directors or its delegate. Such written demand
shall identify the manner in which the Board of Directors or its delegate
believes that the Eligible Employee has not substantially performed the Eligible
Employee’s duties. Notwithstanding the foregoing, written demand for substantial
performance shall not be required if the Board of Directors or its delegate
determines that immediate action, including termination of the Eligible
Employee, is necessary to avoid potential injury or harm to the Company or any
person; or
     (ii) the engaging by the Eligible Employee in illegal conduct or gross
negligence or willful misconduct which is potentially injurious to the Company
or any affiliate; provided that if the Eligible Employee acts in accordance with
an authorized written opinion of the Company’s or an affiliate’s legal counsel,
such action will not constitute “Cause” under this definition; or
     (iii) any dishonest or fraudulent activity by the Eligible Employee or the
reasonable belief by the Company of the Eligible Employee’s breach of any
contract, agreement or representation with the Company or an affiliate.
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 2 of 15



--------------------------------------------------------------------------------



 



     In the event “Cause” is determined to exist by the Company, and the
Eligible Employee had received payments under the Plan or otherwise been
credited with amounts under the Plan, the Company shall be entitled to recover
such amounts from the Eligible Employee or offset such amount from any other
amounts owed by the Company to the Eligible Employee.
     “Change of Control” means a “Change of Control” as defined in the Pension
Plan. However, for purposes of Section 8.01 “Change of Control” means (i) a
change in ownership that occurs on the date any one person, or more than one
person acting as a group, acquires ownership of stock of Newmont Mining that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value of the stock of Newmont Mining; (ii) the date any
one person, or more than one person acting as a group, acquires ownership of
stock of Newmont Mining possessing 30% or more of the total voting power of the
stock of Newmont Mining; (iii) the date a majority of members of the Newmont
Mining board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
Newmont Mining’s board of directors before the date of the appointment or
election; or (iv) a change in the ownership of a substantial portion of Newmont
Mining’s assets occurs on the date that any one person, or more than one person
acting as a group, acquires assets from Newmont Mining that have a total gross
fair market value equal to or more than 40% of the total gross fair market value
of all of the assets of Newmont Mining immediately before such acquisition.
     “Change of Control”, for purposes of Section 8.01, shall be interpreted in
a manner consistent with Treasury Regulation Section 1.409A-3.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” means Newmont USA Limited, a Delaware corporation, and any
parent, subsidiary, affiliated company or division of the Company or other legal
entity related to the Company which is designated as a participating employer
under the Plan by the Board of Directors or its delegate and which elects to
become a participating employer under the Plan by resolution of the governing
body of such subsidiary, company or other legal entity or its delegate.
     “Effective Date” means for purposes of the original Plan, September 2,
1972, and for purposes of this amendment and restatement of the Plan,
December 31, 2008.
     “Eligible Employee” means a person who is employed by the Company on a
full-time basis and paid on a weekly, bi-weekly, semi-monthly or monthly
salaried basis and who is not a member of any collective bargaining unit. An
Eligible Employee shall not include any individual (a) who provides services to
the Company under an agreement, contract or any other arrangement pursuant to
which the individual is initially classified as an independent contractor or
(b) whose remuneration for services has not been treated initially as subject to
the withholding of federal income tax pursuant to Code Section 3401, even if the
individual is subsequently reclassified as a common law employee as a result of
a final decree of a court of competent jurisdiction or the settlement of an
administrative or judicial proceeding.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 3 of 15



--------------------------------------------------------------------------------



 



     “Newmont Mining” means Newmont Mining Corporation, the Company’s parent
corporation.
     “Normal Retirement Date” is the first day of the month on or next following
the date the Participant attains age 62.
     “Participant” means an Eligible Employee who becomes a Participant in this
Plan pursuant to Section 2.01. Participants shall be either Current Participants
or New Participants, as defined in the definition of “Salary” below. Participant
shall include a terminated Eligible Employee who is entitled to future benefits.
     “Pension Plan” means the Pension Plan of Newmont, as amended from time to
time.
     “Plan” means the Pension Equalization Plan of Newmont as stated herein and
as amended from time to time.
     “Plan Year” means the 12-month period on which the Plan records are kept,
which shall be the calendar year.
     “Prior Plan” means the Plan as in existence prior to the Effective Date of
this restatement.
     “Retirement” or “Retire” means the cessation of employment by a Participant
on or after the Participant’s Normal Retirement Date or at such earlier date as
the Participant is eligible to begin receiving benefit payments from the Pension
Plan provided that such cessation of employment constitutes a Separation from
Service.
     “Retirement Payment” means the amount payable to a Participant pursuant to
this Plan.
     “Salary” means Salary as defined in the Pension Plan at the relevant time
plus:
     (a) with respect to a Participant who receives Executive Performance
Incentive payments (“EPI”) for 2003 (the “Current Participants”), (i) any bonus
awards paid to such Current Participant under the Newmont Intermediate Term
Incentive Compensation Plan (the “ITIP”) which were earned in 2002 and prior
years (but not including transitional cash payments with respect to the ITIP
made in 2004, 2005 and 2006) and (ii) any bonus awards paid to such Current
Participant under EPI beginning with EPI year 2003 through EPI year 2007, but
not for any subsequent EPI year. Any such bonuses paid in the form of stock of
the Company or any parent or subsidiary of the Company shall be included in
Salary to the extent the Participant does not forfeit the stock and shall be
included in Salary in equal monthly amounts over the period of the Participant’s
employment during which the bonus was earned. The value of stock for this
purpose shall be the value assigned by the Board of Directors of Newmont Mining
Corporation when the stock is awarded. No more than the five bonuses earned with
respect to five calendar years under the ITIP and/or EPI shall be taken into
account in determining “Salary.” A Current Participant who Retires on or after
January 1, 2008 will have an “Average Monthly Salary” equal to the greater of
(x) the Current Participant’s “Average Monthly Salary” (as defined in the
Pension Plan) calculated as of
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 4 of 15



--------------------------------------------------------------------------------



 



December 31, 2007 based upon the foregoing definition of Salary and not
thereafter changed or (y) the Current Participant’s Average Monthly Salary as
calculated under the foregoing provisions as of the date of the Current
Participant’s Retirement; and
     (b) with respect to Participants who did not receive EPI for 2003 (the “New
Participants”), who are in salary grade 109, and who previously participated in
the ITIP shall have bonus awards paid to such Participant under the ITIP which
were earned in 2002 and prior years (but not including any transitional cash
payments with respect to the ITIP made in 2004, 2005 and 2006) included in
Salary in the year earned in the same manner as Current Participants pursuant to
paragraph (a) of the definition of “Salary” above for purposes of determining
such Participant’s “Average Monthly Salary.”
     (c) Notwithstanding the foregoing, Salary shall exclude any amount
contributed by the Participant to the Savings Equalization Plan of Newmont.
     “Separation from Service” means the termination of the Participant’s
employment with the Company, as defined in Treasury
Regulation Section 1.409-1(h) and such other applicable regulations as are
promulgated pursuant to Code Section 409A.
     “Single Life Annuity” means the level monthly benefit that is payable only
for the lifetime of the Participant and which includes no guaranteed payments
beyond date of death and no survivor benefits.
     “Specified Employee” means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of the Company having an annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code), a
five-percent owner of the employer or a one-percent owner of the employer having
annual compensation of more than $150,000. No more than 50 employees shall be
treated as officers. For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3) of the Code. The determination of who is
a Specified Employee will be made in accordance with Section 416(i) of the Code
and in accordance with policies and procedures adopted by the Company.
     “Spouse” means the person to whom the Participant is legally married, and
not legally separated from, under the laws of the state or country in which the
Participant resides at the time of his Retirement Payment or to whom he was
legally married at the time of his death if his death occurs prior to the
payment of his benefit under this Plan. In addition, an individual must satisfy
the definition of “Spouse” under the Defense of Marriage Act of 1996, as amended
(1 U.S.C. § 7 (2004)).
ARTICLE II
ELIGIBILITY AND PARTICIPATION
     Section 2.01. Eligibility and Participation. From time to time the Board of
Directors of the Company or its delegate, in its sole discretion, may determine
the eligibility requirements for participation and may specifically designate
those Eligible Employees who are Executive
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 5 of 15



--------------------------------------------------------------------------------



 



Grade employees and who are highly compensated and select management employees
of the Company to whom participation in this Plan shall be extended. Such
designations may be by class of employees or on an individual basis.
Participants in the Prior Plan shall be Participants in the Plan, subject to the
provisions of Section 2.02.
     Section 2.02. Failure of Eligibility. If a Participant ceases to meet the
eligibility criteria as determined by the Board of Directors or its delegate for
participation herein for any reason other than death or Retirement but continues
to be an employee of the Company, participation herein and benefits hereunder
shall cease as of the effective date of the change in employment status,
position or title which results in termination of eligibility for participation.
The determination of the Board of Directors or its delegate with respect to the
termination of participation in this Plan shall be final and binding on all
parties affected. Any benefits accrued at the time of such change shall remain
payable in accordance with the provisions of the Plan, but only to the extent
such benefits are not ultimately payable under the Pension Plan.
     Section 2.03. Forfeiture Upon Termination for Cause. If a Participant is
terminated for Cause, the Participant’s retirement benefit under this Plan shall
be immediately forfeited and the Participant shall be entitled to no payments of
any kind under the Plan.
ARTICLE III
FUNDING
     Except as otherwise provided in this Article III, all benefits payable
under this Plan shall be paid, as they become due and payable, out of the
general assets of the Company. The Company and each affiliated entity that
adopts this Plan pursuant to Section 9.04 shall be responsible for providing the
benefits only for its own employees (and their Spouses and beneficiaries) who
are Participants in this Plan. Nothing contained in this Plan shall be deemed to
create any fiduciary relationship between the Company and the Participants. To
the extent that any person acquires a right to receive benefits under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company. The Company reserves the right to establish a trust fund or some
other funding vehicle as a source of benefit payments and to the extent payments
are made from such trust or other fund, such payments shall satisfy the
Company’s obligations under this Plan. Notwithstanding the foregoing, upon a
Change of Control (as defined in the Pension Plan), the Company shall, as soon
as possible, but in no event longer than 120 days following the Change of
Control, establish a trust fund if one has not otherwise been established, and
make an irrevocable contribution to the trust fund in an actuarially equivalent
amount that is sufficient to pay each Participant or beneficiary the benefits to
which the Participant or beneficiary would be entitled pursuant to the terms of
the Plan as of the date on which the Change of Control occurred.
     The funding of a trust upon a Change of Control shall not occur if the
Administration Committee or its delegate reasonably determines that such funding
will likely result in taxable income to Participants by reason of Section 409A
of the Code. In no event will any Trust assets at any time be located or
transferred outside of the United States within the meaning of Code
Section 409A(b).
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 6 of 15



--------------------------------------------------------------------------------



 



ARTICLE IV
EXECUTIVE RETIREMENT BENEFITS
     Section 4.01. Normal Retirement Benefit. A Participant who Retires on or
after his Normal Retirement Date shall be entitled to receive a Retirement
Payment under this Plan equal to the excess, if any, of (a) less (b), where:
     (a) is the monthly Single Life Annuity payments to which the Participant
would be entitled under the Pension Plan upon his Retirement if:
     (i) Section 401 or 415 or any other Section of the Code would not apply to
limit the benefit payable to the Participant under the Pension Plan;
     (ii) The definition of “Salary” under the Pension Plan were the same as the
applicable definition of Salary in this Plan, the Average Monthly Salary of
Current Participants was determined in accordance with the provisions of
paragraph (a) of the definition of “Salary” above and the amount of “Salary”
under the Pension Plan taken into account for determining the Participant’s
benefit under the Pension Plan were not limited by provisions of the Pension
Plan;
     (iii) Service with “Affiliates” (as defined in the Pension Plan) that would
otherwise be taken into account under the Pension Plan in accordance with the
provisions of the Pension Plan governing the crediting of service but cannot be
taken into account because of Internal Revenue Service discrimination
limitations were taken into account under the Pension Plan;
     (iv) The Participant’s “Credited Service” (as defined in the Pension Plan)
under the Pension Plan also included the period with respect to which he becomes
entitled to severance pay under the Company’s Severance Plan, a change of
control plan or under any employment or severance agreement between the
Participant and the Company, whichever is longer (to the extent such service is
not taken into account under the Pension Plan), but only if the Severance Plan,
change of control plan or employment or severance agreement between the
Participant and the Company specifically provides for crediting such period of
time as “Credited Service”; and
     (v) Such other adjustments were made to any component of the calculation of
the Participant’s benefit under the Pension Plan as may be provided under any
plan, policy or program of the Company applicable to the Participant or as may
be agreed to in writing between the Company and the Participant; less
     (b) The amount of monthly Single Life Annuity payments to which the
Participant is actually entitled or would be entitled upon Retirement under the
Pension Plan.
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 7 of 15



--------------------------------------------------------------------------------



 



     Section 4.02. Early Retirement Benefit. A Participant who Retires before
his Normal Retirement Date shall be entitled to receive a Retirement Payment
under this Plan in an amount determined in accordance with Section 4.01, based
on the Participant’s Pension Plan benefits as of the date his Pension Plan
benefits become payable. If the Participant’s benefits under the Pension Plan
are reduced for early payment, the amount of the Participant’s Retirement
Payment under this Plan shall be reduced by the same factors.
     Section 4.03. Benefits on Other Termination of Employment. If a Participant
terminates employment with the Company prior to his Normal Retirement Date,
under circumstances such that the Participant becomes a “Terminated Vested
Participant” under the Pension Plan, he shall be eligible for a Retirement
Payment hereunder. Any such Retirement Payment shall be computed in the manner
described in Section 4.01. If the Participant’s benefits under the Pension Plan
are reduced for early payment, the amount of the Participant’s Retirement
Payment under this Plan shall be reduced by the same factors. If a Participant
dies prior to the commencement of benefits under this Article IV, benefits shall
be paid under this Plan only pursuant to Article V.
     Section 4.04. Method and Time of Payment. The Retirement Payment which is
payable to a Participant pursuant to Section 4.01, 4.02 or 4.03 shall be paid in
the form of an Actuarial Equivalent lump-sum payment. The lump-sum payment shall
be paid in a single cash lump sum as soon as administratively possible following
the date of the Participant’s Separation from Service with the Company, and in
no event later than 75 days following the date of the Participant’s Separation
from Service, subject to the provisions of Section 9.14. If a Participant
receives a lump-sum distribution, there shall be no spousal benefits payable
under Article V, but a benefit would be payable in accordance with Article V if
the Participant dies before receiving the lump sum payment. If a Participant
receives a lump-sum distribution under the Plan and is later reemployed by the
Company, the amount of any benefit payable in the future to the Participant
under this Plan shall be reduced by the Actuarial Equivalent of the benefit
previously paid to the Participant as a lump sum.
     Notwithstanding the foregoing, any payment election made pursuant to the
terms of the Prior Plan shall be paid in the manner and at the time elected by
the Participant under the terms of the Prior Plan.
     Section 4.05. Nonduplication of Benefits. Notwithstanding any other
provision of this Article IV, if a Participant participated in another
retirement benefit plan or arrangement (maintained by the Company or any other
employer), including the Prior Plan, which has, or will, provide a benefit to
the Participant attributable to the same periods of service included in such
Participant’s Credited Service under the Pension Plan, the benefit payable to
such Participant under this Plan shall be reduced by the Actuarial Equivalent of
the benefit earned or paid to such Participant under such other plan.
Notwithstanding the foregoing, the Company shall not offset any benefits payable
by the Plan to the extent such offset would result in the imposition of taxes or
penalties pursuant to Code Section 409A and the Treasury Regulations issued
thereunder.
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 8 of 15



--------------------------------------------------------------------------------



 



ARTICLE V
SPOUSAL BENEFITS
     Section 5.01. Pre-Retirement Spousal Benefit. If a Participant dies prior
to Retirement, but while in the employ of the Company, and if a pre-retirement
survivor’s benefit is payable to the Participant’s Spouse under the Pension
Plan, the Participant’s Spouse shall be entitled to a survivor’s benefit under
this Plan equal to the difference, if any, between (a) the amount of such
benefit that would be payable under the spousal benefit under the Pension Plan
if the Participant’s benefit were calculated based on Salary pursuant to
Section 4.01 of this Plan, and (b) the survivor’s benefit actually payable to
the Spouse under the Pension Plan. The survivor’s benefit shall be paid to the
surviving Spouse in the form of an Actuarial Equivalent lump-sum payment. Such
payment shall be made as soon as practicable following the Participant’s death,
and in no event later than 75 days following the date of the Participant’s
death.
     Section 5.02. Post-Retirement Spousal Benefit. If a Participant dies
following Retirement, and has not received a lump sum with respect to his
benefit under this Plan and if a survivor’s benefit is payable to the surviving
Spouse under the Pension Plan, the Participant’s Spouse shall be entitled to a
post-Retirement survivor’s benefit under this Plan equal to the difference, if
any, between (a) the amount of such benefit that would be payable under the
spousal benefit under the Pension Plan if the Participant’s benefit were
calculated based on Salary pursuant to Section 4.01 of this Plan, and (b) the
survivor’s benefit actually payable to the Spouse under the Pension Plan. The
survivor’s benefit shall be paid to the surviving Spouse in the form of an
Actuarial Equivalent lump-sum payment and shall be calculated, for purposes of
this Section, as if the Spouse were the Participant. Such payment shall be made
as soon as practicable following the Participant’s death, and in no event later
than 75 days following the date of the Participant’s death.
ARTICLE VI
ADMINISTRATION
     Section 6.01. Appointment of Committees. The Board of Directors or its
delegate shall appoint the Administration Committee and the Appeals Committee
(collectively, the “Committees”), who may be, but need not be, officers,
directors or employees of the Company or its affiliate. The members of each
Committee shall hold office at the pleasure of the Board and shall serve without
compensation.
     Section 6.02. Responsibilities of the Administration Committee. The
Administration Committee shall be responsible for the administration, operation
and interpretation of the Plan. The Administration Committee may establish rules
from time to time for the transaction of its business. The Administration
Committee shall have the exclusive right to interpret the Plan’s provisions, to
establish policies and procedures and to exercise discretion where necessary or
appropriate in the interpretation and administration of the Plan and to decide
any and all matters arising thereunder or in connection with the administration
of the Plan, except those matters reserved for the Appeals Committee. Such
decisions, actions and records of the Administration
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 9 of 15



--------------------------------------------------------------------------------



 



Committee or its delegate shall be conclusive and binding upon all persons
having or claiming to have any right or interest in or under the Plan.
     The Administration Committee may delegate some or all of its authority
under the Plan to any person, persons or entities. The Administration Committee
may remove any duly appointed delegate at any time at its sole discretion.
     Section 6.03. Responsibilities of the Appeals Committee. The Appeals
Committee shall be responsible for the review and determination of benefit claim
appeals as described in Article VII. The Appeals Committee shall establish rules
from time to time for the transaction of its business. The Appeals Committee
shall have the exclusive right to interpret the Plan’s provisions and to
exercise discretion where necessary or appropriate in the determination of
benefit claims on appeal. Such decisions, actions and records of the Appeals
Committee shall be conclusive and binding upon all persons having or claiming to
have any right or interest in or under the Plan.
     The Appeals Committee may delegate some or all of its authority to any
person, persons or entities. The Appeals Committee may remove any duly appointed
delegate at any time at its sole discretion.
     Section 6.04. Organization of Committees. Each Committee shall adopt such
rules as it deems desirable for the conduct of its affairs and for the
administration of its duties under the Plan. Each Committee may appoint agents
(who need not be members of the particular Committee) to whom it may delegate
such powers as it deems appropriate. Each Committee may make its determinations
with or without meetings and it may authorize one or more of its members or
agents to sign instructions, notices and determinations on its behalf. Any
action taken by a Committee shall be taken by a majority of the members
attending a meeting of the Committee (provided at least a majority of the
Committee members are at such meeting) or by a majority of the members of the
Committee executing a written instrument setting forth the action taken.
     Section 6.05. Indemnification of Committee Members. The Company shall
indemnify the members of each Committee against any and all claims, loss,
damages, expense (including attorney fees) and liability arising from any action
or failure to act, except when the same is judicially determined to be due to
the gross negligence or willful misconduct of such member. Such indemnification
shall include any Committee members or any individuals delegated authority by a
Committee if such individuals are employed by the Company or an affiliate. The
Company does not hereby indemnify any entity or person who is not an employee of
the Company or its Affiliate. The indemnification provided hereunder shall
continue as to a person who has ceased acting as a director, officer, member,
agent or employee of the Company, and such person’s rights shall inure to the
benefit of his heirs and representatives.
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 10 of 15



--------------------------------------------------------------------------------



 



ARTICLE VII
CLAIMS PROCEDURES
     Section 7.01. Filing a Claim. All claims shall be filed in writing by the
Participant, his beneficiary, or the authorized representative of the claimant,
by completing the procedures that the Administration Committee or its delegate
requires. The procedures may include the completion of forms and the submission
of documents and additional information. All claims under this Plan shall be
filed in writing with the Administration Committee or its delegate according to
the Administration Committee’s or its delegate’s procedures.
     Section 7.02. Review of Initial Claim.
     (a) Initial Period for Review of the Claim. The Administration Committee
shall review all materials and shall decide whether to approve or deny the
claim. If a claim is denied in whole or in part, written notice of denial shall
be furnished by the Administration Committee or its delegate to the claimant
within a reasonable time after the claim is filed but not later than 90 days
after the Administration Committee or its delegate receives the claim. The
notice shall set forth the specific reason(s) for the denial, reference to the
specific Plan provisions on which the denial is based, a description of any
additional material or information necessary for the claimant to perfect his
claim and an explanation of why such material or information is necessary, and a
description of the Plan’s review procedures, including the applicable time
limits.
     (b) Extension. If the Administration Committee or its delegate determines
that special circumstances require an extension of time for processing the
claim, it shall give written notice to the claimant and the extension shall not
exceed 90 days. The notice shall be given before the expiration of the 90-day
period described in Section 7.02(a) above and shall indicate the special
circumstances requiring the extension and the date by which the Administration
Committee or its delegate expects to render its decision.
     Section 7.03. Appeal of Denial of Initial Claim. The claimant may request a
review upon written application, may review pertinent documents and may submit
issues or comments in writing. The claimant must request a review within the
reasonable period of time prescribed by the Administration Committee or its
delegate. In no event shall such a period of time be less than 60 days.
     Section 7.04. Review of Appeal.
     (a) Initial Period for Review of the Appeal. The Appeals Committee or its
delegate shall conduct all reviews of denied claims and shall render its
decision within a reasonable time, but not more than 60 days of the receipt of
the appeal by the Appeals Committee. The claimant shall be notified of the
Appeals Committee’s decision in a notice, which shall set forth the specific
reason(s) for the denial, reference to the specific Plan provisions on which the
denial is based, a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records and other information relevant to the claimant’s claim.
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 11 of 15



--------------------------------------------------------------------------------



 



     (b) Extension. If the Appeals Committee or its delegate determines that
special circumstances require an extension of time for reviewing the appeal, it
shall give written notice to the claimant and the extension shall not exceed
60 days. The notice shall be given before the expiration of the 60-day period
described in Section 7.04(a) above and shall indicate the special circumstances
requiring the extension and the date by which the Appeals Committee or its
delegate expects to render its decision.
     Section 7.05. Form of Notice to Claimant. The notice to the claimant shall
be given in writing or electronically and shall be written in a manner
calculated to be understood by the claimant.
     Section 7.06. Discretionary Authority of Committees. The Administration
Committee or its delegate and the Appeals Committee or its delegate shall have
full discretionary authority to determine eligibility, status and the rights of
all individuals under the Plan; to construe any and all terms of the Plan; and
to find and construe all facts.
     Section 7.07. Limitation on Claims. All claims under this Plan must be
filed in writing according to the foregoing claims procedures no later than
three years after the occurrence of the event that gives rise to the claim. Any
claim filed after the expiration of the three year period shall be barred and
the claimant shall be ineligible for benefits under the Plan.
ARTICLE VIII
AMENDMENT AND TERMINATION
     Section 8.01. Termination of Plan. The Company and each affiliated entity
which has adopted the Plan expect to continue this Plan indefinitely, but the
Company and each such affiliate may terminate this Plan, through action of its
Board of Directors or its delegate, as to its employees, at any time.
     In the event the Plan is terminated, the Participant accounts shall be
fully vested and the assets shall be distributed in a lump sum provided one of
the following requirements are met:
     (a) The Plan is terminated in accordance with the requirements of Treasury
Regulation Section 1.409A-3(j)(4)(ix)(A) within 12 months of a corporate
dissolution that is either taxed under Code Section 331 (pertaining to taxation
upon complete liquidation) or approved by a bankruptcy court.
     (b) The Plan is terminated in accordance with the requirements of Treasury
Regulation Section 1.409A-3(j)(4)(ix)(B) within 30 days before or 12 months
after a Change of Control, and all other similar nonqualified plans of the
Company are also being terminated. All payments from all such plans must be
received within 12 months of their respective terminations.
     (c) A termination that meets all of the following five requirements in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix)(C): (i) the
termination was not related to a downturn in the financial health of the
Company; (ii) the Company
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 12 of 15



--------------------------------------------------------------------------------



 



terminates all other nonqualified plans affecting the Participants of the Plan;
(iii) no payments from the Plan are made within 12 months after the termination
(except payments that, in the absence of the termination, would have been made
within the 12-month period); (iv) all payments from the Plan are made within
24 months after the termination; and (v) for three years after the termination,
no new plans are adopted covering Participants of the Plan.
     Section 8.02. Amendment by Company. The Board of Directors or its delegate
may amend this Plan, including the suspension of future benefit accruals, at any
time and from time to time, provided that no such amendment shall deprive any
Participant or Spouse of his Retirement Payment or Spousal survivor’s benefit,
respectively, based upon the Retirement Payment payable to such Participant at
age 62 in the form of a single life annuity accrued at the time of such
amendment; provided, however, that the accrued benefits under this Plan may be
reduced to the extent such benefits ultimately become payable under the
provisions of the Pension Plan and Prior Plan and to the extent that such
reductions do not result in adverse tax consequences under Section 409A of the
Code. Nothing in this Section shall be interpreted to restrict any change in
actuarial assumptions or formulas used to determine benefits under the Plan.
ARTICLE IX
MISCELLANEOUS
     Section 9.01. Inalienability of Benefits. Except as provided in
Section 9.02, no Participant shall have the right to assign, transfer,
hypothecate, encumber or anticipate his interest in any benefits under this
Plan, nor shall the benefits under this Plan be subject to any legal process to
levy upon or attach the benefits for payment for any claim against the
Participant or his Spouse. If any Participant’s benefits are garnished or
attached by the order of any court, the Company may bring an action for
declaratory judgment in a court of competent jurisdiction to determine the
proper recipient of the benefits to be paid under the Plan. During the pendency
of the action, any benefits that become payable shall be paid into the court as
they become payable, to be distributed by the court to the recipient it deems
proper at the conclusion of the action.
     Section 9.02. Domestic Relations Orders. A distribution may be made to an
individual other than the Participant in accordance with a domestic relations
order as defined in Code Section 414(p)(1)(B). Such payment shall be made in a
single lump-sum payment only and shall be made at the time prescribed by such
order. The Administration Committee may adopt and implement such policies and
procedures as it deems advisable in its sole discretion with respect to the
administration and approval of payments pursuant to domestic relations orders.
     Section 9.03. Disposition of Unclaimed Payments. Each Participant must file
with the Company from time to time in writing his mailing address and each
change of mailing address. Any communication, statement or notice addressed to a
Participant at his last mailing address filed with the Company or, if no address
is filed with the Company, then at his last mailing address as shown on the
Company’s records, will be binding on the Participant and his Spouse for all
purposes of the Plan. The Company shall not be required to search for or locate
a Participant, Spouse or other beneficiary.
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 13 of 15



--------------------------------------------------------------------------------



 



     Section 9.04. Withholding. All benefits paid or accrued pursuant to this
Plan will be subject to all legally required tax and other withholdings.
     Section 9.05. Participation in Plan by Affiliates. Any legal entity,
whether or not presently existing, which is or shall become affiliated with the
Company may become a party to the Plan, with the consent of the Board of
Directors of the Company, by electing to participate in the Plan. Such legal
entity shall, upon request of the Company, deliver to the Company a certified
copy of the resolutions or other documents evidencing its election to
participate in the Plan.
     Section 9.06. Notices. All notices required or permitted under this Plan
shall be given in writing to the Company at its principal offices at:
Newmont USA Limited
1700 Lincoln Street
Denver, CO 80203
Attention: Corporate Secretary
and, if given to a Participant, at the Participant’s address on the records of
the Company. Notice to the Company shall be effective when delivered at the
address specified in this Section 9.05.
     Section 9.07. Employment Status. This Plan does not constitute a contract
of employment or impose on the Eligible Employee or the Company any obligation
for the Eligible Employee to remain an employee or change the status of the
Eligible Employee’s employment or the policies of the Company regarding
termination of employment.
     Section 9.08. Successors. This Plan shall be binding upon and inure to the
benefit of the Company, the Participants, Spouses and their respective heirs,
representatives and successors.
     Section 9.09. Validity and Severability. The invalidity or unenforceability
of any provision of the Plan shall not affect the validity or enforceability of
any other provision of the Plan, which shall remain in full force and effect,
and any prohibition or unenforceability in any jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.
     Section 9.10. Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of
Colorado, without reference to principles of conflict of law, except to the
extent preempted by federal law.
     Section 9.11. Right of Offset. To the extent permitted by applicable law,
the Company may, in its sole discretion, apply any payments otherwise due and
payable under this Plan against any employee or terminated employee loans
outstanding to the Company or other debts of the employee or terminated employee
to the Company. By accepting payments under this Plan, an individual shall
consent to the reduction of any compensation paid to the individual by the
Company to the extent the individual receives an overpayment from the Plan.
Notwithstanding the foregoing, the Company shall not offset any benefits payable
by the Plan to the extent such offset would result in the imposition of taxes or
penalties pursuant to Code Section 409A and the Treasury Regulations issued
thereunder.
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 14 of 15



--------------------------------------------------------------------------------



 



     Section 9.12. Conformance With Applicable Laws. Notwithstanding anything
contained herein to the contrary, this Plan shall be administered and operated
in accordance with any applicable laws and regulations. The Board or its
delegate reserves the right to amend this Plan at any time in order for this
Plan to comply with any such laws and regulations.
     Section 9.13. Payments Due Minors or Incapacitated Persons. If any person
entitled to a payment under this Plan is a minor, or if the Administration
Committee or its delegate determines that any such person is incapacitated by
reason of physical or mental disability, whether or not legally adjudicated as
an incompetent, the Administration Committee or its delegate shall have the
power to cause the payment becoming due to such person to be made to another for
his benefit, without responsibility of the Administration Committee or its
delegate, the Company or any other person or entity to see to the application of
such payment. Payments made pursuant to such power shall operate as a complete
discharge of the Administration Committee, this Plan and the Company.
     Section 9.14. Distribution Delay for Specified Employees. This Section
applies only to amounts credited under the Plan that accrue and become vested
and earned on or after January 1, 2005. In the case of a distribution to a
Specified Employee due to the Specified Employee’s Separation from Service, such
distribution may not be made before the date which is 6 months after the date of
the Specified Employee’s Separation from Service with the Company or, if
earlier, the date of the Specified Employee’s death.
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 15 of 15



--------------------------------------------------------------------------------



 



     The foregoing was adopted this 16 day of December, 2008.

                  NEWMONT USA LIMITED    
 
           
 
  By   /s/ Alan R. Blank    
 
           
 
      Executive Vice President, Legal and External Affairs    
 
           

Pension Equalization Plan of Newmont
Effective December 31, 2008
Page 16 of 15



--------------------------------------------------------------------------------



 



APPENDIX A
     This Appendix A provides transition rules with respect to the calculation
and payment of benefits to persons who were participants in the Santa Fe Pacific
Gold Corporation Supplemental Retirement Plan (the “Santa Fe Plan”), as of
May 5, 1997 (a “Santa Fe Participant”).
     1. Effective as of December 31, 2000, the Santa Fe Plan was merged with and
into the Plan.
     2. All Santa Fe Participants as of May 5, 1997 who were actively employed
by Santa Fe Pacific Gold Corporation on that date (an “Active Santa Fe
Participant”) shall be entitled to receive a benefit under this Plan equal to
the greater of (a) the benefit the Active Santa Fe Participant would have
received under the provisions of the Santa Fe Plan as of December 31, 2000, or
if earlier, the date of his termination of employment and (b) the benefit
provided under the provisions of this Plan in accordance with the Plan and the
provisions of this Appendix A. A Santa Fe Participant who had terminated
employment with Santa Fe Pacific Gold Corporation prior to May 5, 1997 and who
was receiving, or was entitled to receive, benefit payments under the Santa Fe
Plan (a “Retired Santa Fe Participant”) shall receive or continue to receive
payments in accordance with all of the terms and provisions of the Santa Fe Plan
in effect as of May 6, 1997, but such benefits shall be paid under and as a part
of this Plan.
     3. For purposes of calculating an Active Santa Fe Participant’s benefit
under this Plan, an Active Santa Fe Participant shall be credited with the
service credited to such Participant under the provisions of the Santa Fe Plan.
     4. If an Active Santa Fe Participant’s benefit is payable in accordance
with the terms of the Santa Fe Plan, then such benefit shall be paid in
accordance with all of the terms and provisions of the Santa Fe Plan, including,
but not limited to, the form of benefits available under the Santa Fe Plan. If
an Active Santa Fe Participant’s benefit is payable in accordance with the
provisions of this Plan, then such benefit shall be paid in accordance with all
the terms and provisions of this Plan.
     5. Benefits payable from the Trust formed in connection with the Santa Fe
Plan, or any successor thereto by merger or otherwise, shall continue to be paid
from such Trust and such Trust shall serve as a potential source of funds for
payments to Santa Fe Participants of their benefits under both the Santa Fe Plan
and this Plan.
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page A-1 of 1



--------------------------------------------------------------------------------



 



APPENDIX B
     This Appendix B provides transition rules with respect to the calculation
and payment of benefits to persons who were participants in the Battle Mountain
Gold Company Supplemental Executive Retirement Plan, as amended and restated
December 2, 1997 (the “Battle Mountain SERP”), as of December 31, 2001 (a “BM
Participant”).
     1. Effective as of December 31, 2001, the Battle Mountain SERP was merged
with and into the Plan.
     2. All BM Participants as of December 31, 2001 who were actively employed
by Battle Mountain Gold Company on that date (an “Active BM Participant”) shall
be entitled to receive a benefit under this Plan equal to the greater of (a) the
benefit the Active BM Participant would have received under the provisions of
the Battle Mountain SERP as of December 31, 2001, or if earlier, the date of his
termination of employment and (b) the benefit provided under the provisions of
this Plan in accordance with the Plan and the provisions of this Appendix B. A
BM Participant who had terminated employment with Battle Mountain Gold Company
prior to January 1, 2002 and who was receiving, or was entitled to receive,
benefit payments under the Battle Mountain SERP (a “Retired BM Participant”)
shall receive or continue to receive payments in accordance with all of the
terms and provisions of the Battle Mountain SERP in effect as of December 31,
2001, but such benefits shall be paid under and as a part of this Plan.
     3. For purposes of calculating an Active BM Participant’s benefit under
this Plan, an Active BM Participant shall be credited with the service credited
to such Participant under the provisions of the Battle Mountain SERP, including
Attachment A to the Battle Mountain SERP; provided, however, that any Active BM
Participant listed on Attachment A to the Battle Mountain SERP shall be subject
to the reductions set forth on Attachment A to the Battle Mountain SERP.
     4. If an Active BM Participant’s benefit is payable in accordance with the
terms of the Battle Mountain SERP, then such benefit shall be paid in accordance
with all of the terms and provisions of the Battle Mountain SERP, including, but
not limited to, the form of benefits available under the Battle Mountain SERP.
If an Active BM Participant’s benefit is payable in accordance with the
provisions of this Plan, then such benefit shall be paid in accordance with all
the terms and provisions of this Plan.
     5. Benefits payable from the Trust formed in connection with the Battle
Mountain SERP, or any successor thereto by merger or otherwise, shall continue
to be paid from such Trust and such Trust shall serve as a potential source of
funds for payments to BM Participants of their benefits under both the Battle
Mountain SERP and this Plan.
Pension Equalization Plan of Newmont
Effective December 31, 2008
Page B-1 of 1